UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to 000-53131 (Commission file number) CHINA XD PLASTICS COMPANY LIMITED (Exact name of registrant as specified in its charter) Nevada 04-3836208 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) No. 9 Dalian North Road, Haping Road Centralized Industrial Park, Harbin Development Zone, Heilongjiang Province, PRC 150060 (Address of principal executive offices) 86-451-84346600 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of May 10, 2011,there were 47,628,367 issued and outstanding shares of the issuer’s common stock. CHINA XD PLASTICS COMPANY LIMITED Index PART I— FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Financial Statements (Unaudited) 2 Notes to the Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 46 PART II— OTHER INFORMATION Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Defaults Upon Senior Securities 47 Item 4. (Removed and Reserved) 47 Item 5. Other Information 47 Item 6. Exhibits 47 SIGNATURES 48 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. CHINA XD PLASTICS COMPANY LIMITED CONDENSED CONSOLIDATED BALANCE SHEETS Note March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Notes receivable Accounts receivable - net of allowance for doubtful receivables of $33,407 and $33,136, respectively 3 Prepaid expenses and other receivables Inventories 4 Due from related parties 8 - Advances to employees 5 Advances to suppliers 2 Taxes receivable Total current assets Property, plant and equipment, net 6 Other assets: Intangible assets, net 7 Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Short term loans 9 $ $ Accounts payable Other payables Accrued expenses Taxes payable Due to an employee Due to related parties 8 Deferred revenue Dividends payable Total current liabilities Other liabilities Deferred tax liabilities - Non-current 10 Common stock warrant purchase liabilities Embedded conversion feature liabilities 11 Total other liabilities Total liabilities Series C convertible redeemable preferred stock: 2 shares issued and outstanding as ofMarch 31, 2011 and December 31, 2010, respectively 11 Commitments and contingencies 17 Stockholders' equity Series B Preferred Stock, $0.0001 par value, 50,000,000 shares authorized, 1,000,000shares issued and outstanding as ofMarch 31, 2011 and December 31, 2010 14 Common Stock, $0.0001 par value, 500,000,000 shares authorized, 47,628,367 shares issued and outstanding as ofMarch 31, 2011 and December 31, 2010, respectively 14 Additional paid-in-capital Retained earnings Statutory surplus reserve fund Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 2 CHINA XD PLASTICS COMPANY LIMITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME (UNAUDITED) For the Three Months Ended March 31, Note Sales $ Cost of sales Gross profit Operating expenses Research and development expenses 2 Selling expenses General and administrative expenses Total operating expenses Operating income Other income (expenses) Interest expenses, net Other income Other expense Changes in fair value of warrants and embedded derivatives Total other income Income before income taxes Provision for income taxes 10 Net income $ Other comprehensive income Foreign currency translation adjustment Comprehensive income $ Net income 16 $ Dividend to Series C preferred stockholders 16 $ Net income attributable to common stockholders 16 Basic and diluted earnings per common share Basic 16 $ Diluted 16 $ Weighted average common share outstanding Basic 16 Diluted 16 The accompanying notes are an integral part of these condensed consolidated financial statements 3 CHINA XD PLASTICS COMPANY LIMITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended March 31, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation expense Change in fair value of warrants and derivative liabilities ) ) Allowance for doubtful receivables - 28 Loss on disposals of property, plant and equipment 54 Changes in assets and liabilities: (Increase) decrease in - Restricted cash - ) Notes receivables ) ) Accounts receivable and other receivables ) Prepaid expenses Inventories ) ) Advances to employees ) ) Advances to suppliers ) ) Taxes receivable ) Increase (decrease) in - Accounts payable and other payables Accrued expenses ) Tax payable Deferred revenue ) Net cash provided by (used in) operating activities ) Cash flows from investing activities Purchase of property, plant and equipment ) ) Proceeds from sales of property, plant and equipment - Net cash used in investing activities ) ) Cash flows from financing activities Dividends paid on series C preferred stock ) ) Proceeds from short term bank loans - Repayment of short term loans ) ) Proceeds from bank acceptance notes - Repayment to related parties - ) Advance from related parties Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid $ $ Non-cash investing and financing activities: Embedded conversion feature reclassified to equity upon conversion $
